IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


PENNSYLVANIA ENVIRONMENTAL     : No. 4 MAP 2018
DEFENSE FOUNDATION,            :
                               :
                Appellant      : Notice of Appeal from the Orders of the
                               : Commonwealth Court dated January 8,
          v.                   : 2018 at Docket No. 228 MD 2012.
                               :
COMMONWEALTH OF                :
PENNSYLVANIA, AND GOVERNOR OF :
PENNSYLVANIA, TOM WOLF, IN HIS :
OFFICIAL CAPACITY AS GOVERNOR, :
                               :
                Appellees      :




                                            ORDER

PER CURIAM

       AND NOW, this 6th day of April, 2018, the notice of appeal is quashed, as the

basis for jurisdiction identified by Appellant is infirm.

       Although the litigation in the Commonwealth Court has not yet concluded,

Appellant contends that the orders that are the subject of its notice of appeal are

nonetheless final orders for purposes of 42 Pa.C.S. §723 (appeals from final orders in

matters originally commenced in the Commonwealth Court), because those orders

result in denials of requests for declaratory relief. See Jurisdictional Statement at 3.

       In Nationwide Mutual Insurance Company v. Wickett, 763 A.2d 813 (Pa. 2000),

this Court determined that an order relative to a request for declaratory relief is final and

appealable if it “either affirmatively or negatively declares the rights and duties of the
parties.” Id. at 818. Here, however, the orders in question do not affirmatively or

negatively declare rights and duties. Rather, in those orders, the Commonwealth Court

determined that certain of Appellant’s requests for relief exceed the scope of a previous

remand order issued by this Court. See Memorandum Opinions and Orders dated Jan.

8, 2018, in Pa. Envtl. Defense Found. v. Commonwealth, No. 228 M.D. 2012 (Pa.

Cmwlth.) (per curiam). There is no indication, in the Commonwealth Court’s orders or in

Appellant’s jurisdictional statement, of a determination on the merits or that relief on

Appellant’s claims is otherwise foreclosed.




                                    [4 MAP 2018] - 2